MIDAS PERPETUAL PORTFOLIO, INC. 11 Hanover Square New York, NY 10005 April 19, 2011 VIA EDGAR CORRESPONDENCE Ms. Laura Hatch Division of Investment Management Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Request for Acceleration Midas Perpetual Portfolio, Inc. Post-Effective Amendment No. 74 1933 Act File No. 002-57953 1940 Act File No. 811-02474 Dear Ms. Hatch: As discussed on April 15, 2011, pursuant to Rule 461 of Regulation C under the Securities Act of 1933, as amended (“1933 Act”), the undersigned hereby requests that effectiveness under the 1933 Act of Post Effective Amendment No. 74 to its registration statement on Form N-1A be accelerated to April 29, 2011.The undersigned is aware of its obligations under the 1933 Act. Sincerely, MIDAS PERPETUAL PORTFOLIO, INC. /s/ John F. Ramirez By: John F. Ramirez Title: Chief Compliance Officer MIDAS SECURITIES GROUP, INC. 11 Hanover Square New York, NY 10005 April 19, 2011 VIA EDGAR CORRESPONDENCE Ms. Laura Hatch Division of Investment Management Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Request for Acceleration Midas Perpetual Portfolio, Inc. Post-Effective Amendment No. 74 1933 Act File No. 002-57953 1940 Act File No. 811-02474 Dear Ms. Hatch: As principal underwriter for Midas Perpetual Portfolio, Inc. (the “Fund”), the undersigned hereby requests, pursuant to Rule 461 of Regulation C under the Securities Act of 1933, as amended (“1933 Act”), that effectiveness under the 1933 Act of Post-Effective Amendment No. 74 to the Fund’s registration statement on Form N-1A be accelerated to April 29, 2011.The undersigned is aware of its obligations under the 1933 Act. Sincerely, MIDAS SECURITIES GROUP, INC. /s/ John F. Ramirez By: John F. Ramirez Title: Chief Compliance Officer
